For the reasons assigned in the case of Leon Myers v. John T. Burke, La.App., 189 So. 482, this day decided, it is ordered that the judgment herein appealed from be and the same is hereby annulled, avoided and reversed, and it is now ordered, adjudged and decreed that there be judgment herein in favor of the plaintiff, Louis *Page 485 
Benoit, and against the defendant, John T. Burke, in the full sum of one hundred dollars, with legal interest thereon from judicial demand until paid, and for cost in both courts.